      Case 1:19-cv-09038-GBD-SDA Document 157 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                              4/16/2021

                                Plaintiff,
                                                             1:19-cv-09038 (GBD) (SDA)
                    -against-
                                                             ORDER
 Amy McCloskey et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The Court has considered Plaintiff’s Letter Motion to Compel, dated April 12, 2021, in

which Plaintiff also moves for sanctions against Defendants (ECF No. 154); Defendants’

Opposition thereto, which requests that the Court sanction Plaintiff (ECF No. 155); and Plaintiff’s

Reply in further support of his motion (ECF No. 156).

       The parties are admonished, once again, for their failure to appropriately meet and confer

prior to raising their disputes with the Court.

       The Court hereby ORDERS as follows:

       1.      The parties are directed to appear for a telephone conference on Friday, April 30,

2021, at 10:00 a.m., to address the completion of discovery in this case. At the scheduled time,

the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745.

       2.      With regard to Plaintiff’s motion to compel initial disclosures: Plaintiff’s Reply

raises alleged deficiencies in the disclosures Defendants produced concurrently with their

Opposition to Plaintiff’s motion. The parties are directed to meet and confer to attempt to

resolve any disputes as to the sufficiency of those disclosures. No later than Thursday, April 29,
     Case 1:19-cv-09038-GBD-SDA Document 157 Filed 04/16/21 Page 2 of 2




2021, Plaintiff and Defendants shall each submit a letter indicating any outstanding disputes as

to those disclosures. If all such disputes have been resolved, the Court may cancel the

conference.

         3.    With regard to Plaintiff’s motion to compel expert discovery: The Court hereby

sets Friday, April 30, 2021, as the deadline for the parties to serve expert disclosures pursuant to

Rule 26(a)(2) of the Federal Rules of Civil Procedure.

         4.    Plaintiff’s motion for sanctions and Defendants’ request for sanctions are denied.

SO ORDERED.

Dated:         New York, New York
               April 16, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
